Citation Nr: 1724410	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  12-13 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an effective date earlier than November 19, 2009, for service connection for a surgical scar of the right lower extremity. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from July 1973 to October 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified before the undersigned Veterans Law Judge at a hearing held in February 2017 at the RO.  A transcript of that hearing has been associated with the record.

In a September 2012 statement, the mother of the Veteran's daughter sought apportionment of the Veteran's VA benefits.  It appears from the record that the issue of apportionment has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9 (b)(6) (2016).


FINDINGS OF FACT

1.  The Veteran filed a claim for service connection for a surgical scar of the right lower extremity on March 5, 2004. 

2.  At the time of the March 5, 2004 filing, a surgical scar was present on the Veteran's right lower extremity.





CONCLUSION OF LAW

The criteria for an effective date of March 5, 2004 for service connection for a surgical scar of the right lower extremity have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran in this case nor his representative has referred to any deficiencies in either VA's duty to notify or to assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

Analysis

Generally, the effective date for the grant of service connection will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after discharge from service.  Otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increased rating, the effective date is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. 
§ 3.400.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Here, the Veteran first filed his claim for service connection for a surgical scar of the right lower extremity (hereinafter, "the scar") in correspondence received by VA on March 5, 2004.  The claim was denied in July 2004.  He appealed that denial to the Board, which remanded the case in October 2008 for further development, to include a VA examination.  That examination took place on November 19, 2009 and, subsequently, the Veteran was granted service connection for the scar, effective the date of the examination.  The Veteran asserts that the scar has been present since 1986, the date of the final of many right knee surgeries and, therefore, an earlier effective date for service connection is warranted. 

VA examinations undertaken in January and November 2004 both indicated that there were scars present on the Veteran's right knee.  At a June 2008 Board hearing, the Veteran testified that he had surgery on his right knee in 1986 and the scar had been present since that time.  As noted above, the November 2009 VA examination showed that the Veteran's right knee scar was present.  The Veteran testified at the February 2017 Board hearing that his kneecap was surgically removed in April 1986 and, thus, his knee had been scarred since that time. 

The Veteran is competent to report that his current scar has been present for the entire appeal period, as this is within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); see also Jones v. Brown, 7 Vet. App. 134, 137 (1994).  As there is no evidence such assertions are not credible, they are entitled to significant probative weight.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board finds that an earlier effective date for service connection for a surgical scar of the right lower extremity is warranted.  The claim is granted and assigned an effective date of March 5, 2004, the date of the Veteran's original claim.  



ORDER

An effective date of March 5, 2004, for the award of service connection for a surgical scar of the right lower extremity, is granted, subject to the laws and regulations governing monetary benefits.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


